 



THE WARRANTS REPRESENTED BY THIS WARRANT CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES
LAWS AND MAY NOT BE SOLD OR TRANSFERRED WITHOUT COMPLIANCE WITH THE REGISTRATION
OR QUALIFICATION PROVISIONS OF APPLICABLE FEDERAL OR STATE SECURITIES LAWS OR
APPLICABLE EXEMPTIONS THEREFROM.

 

THE WARRANTS REPRESENTED BY THIS WARRANT CERTIFICATE ARE SUBJECT TO A WARRANT
AGREEMENT AND FIXES THE RIGHTS AND OBLIGATIONS OF THE COMPANY AND THE HOLDER OF
THE WARRANTS. A COPY OF THE WARRANT AGREEMENT IS ON FILE AT THE COMPANY’S
PRINCIPAL PLACE OF BUSINESS.

 

NUMBEER, INC.

 

GOOD EARTH ENERGY CONSERVATION, INC.
WARRANT CERTIFICATE

 

No. ________ __________, 20__

 

This Warrant Certificate certifies that ZEUS Corp, a Marshall Islands company
and its permitted assigns, are entitled to purchase from Numbeer, Inc. and Good
Earth Energy Conservation, Inc., a Nevada and Delaware corporation,
respectively, (the “Company”), ______________ duly authorized, validly issued,
fully paid and nonassessable shares of common stock, par value $0.001 par value
per share (the “Common Stock”), of the Company at the purchase price per share
of ____________ (the “Purchase Price”), at any time or from time to time prior
to 5:00 P.M., Central Standard Time, January 06, 2019 (such date, the
“Expiration Date”), all subject to the terms, conditions and adjustments set
forth in the Convertible Promissory Note of even date herewith (as may be
amended from time to time, the “Promissory Note”), by and among the Company and
the holder of the Promissory Note (the “Holder”).

 

The warrants represented by this Warrant Certificate are warrants to purchase
Common Stock (each, a “Warrant” and collectively, the “Warrants,” such term to
include any such warrants issued in substitution therefor). The Warrants may be
exercised in whole or in part in the manner provided in the Promissory Note. The
Warrants originally issued evidence rights to purchase the number of shares of
Common Stock reflected above, subject to adjustment as provided in the
Promissory Note. The applicable provisions of the Promissory Note are hereby
incorporated by reference in and made a part of this Warrant Certificate.

  

  Good Earth Energy Conservation, Inc.         By:         James R. Emmons,
President

 



 

 

 



Exhibit 1

To Warrant Certificate



 

Form of Election

[To be executed upon exercise or exchange of the Warrant]

 



To: Good Earth Energy Conservation, Inc.   7660 Pebble Drive   Fort Worth, Texas
76118



 

The undersigned registered holder of the enclosed Warrant Certificate hereby
exchanges/exercises __________ of the Warrants represented by such Warrant
Certificate and purchases __________ shares of Common Stock and/or other such
securities and property in such type, number and/or amount as provided in the
Warrant Agreement and herewith makes payment of $__________ therefore, and
requests that the certificates for such shares and/or other evidences of such
other securities and property, as the case maybe, be issued in the name of, and
delivered to _________________________________, whose address is
_______________________________ ________________________________.

 

 

Dated:             (Signature must conform in all respects to name of holder as
specified on the face of the Warrant Certificate)                        (Street
Address)                       (City) (State) (Zip Code)



 

Signed in the Presence of:

 

       

 

Acknowledged and Accepted:

 

Good Earth Energy Conservation, Inc.

  

By:     Name:       Title:    

 



 

 

 



Exhibit 2

To Warrant Certificate



 

Form of Assignment

[To be executed upon assignment of the Warrant]

 

To: Good Earth Energy Conservation, Inc.   7660 Pebble Drive   Fort Worth,
Texas  76118

 

FOR VALUE RECEIVED, the undersigned registered Holder of the enclosed Warrant
Certificate hereby sells, assigns and transfers unto
_________________________________, whose address is
_______________________________________________________________, __________ of
the Warrants represented by such Warrant Certificate to purchase shares of
Common Stock of the Company and/or other such securities and property in such
type, number and/or amount as provided in the Promissory Note, and, if such
Warrants shall not include all of the Warrants represented by the enclosed
Warrant Certificate, the Company shall issue and deliver a new Warrant
Certificate to the undersigned of like tenor for the remaining Warrants not
transferred hereunder, and does hereby irrevocably constitute and appoint
___________________ attorney, to register such transfer on the books of the
Company maintained for such purpose, with full power of substitution.

 

Dated:             (Signature must conform in all respects to name of holder as
specified on the face of the Warrant Certificate)                        (Street
Address)                       (City) (State) (Zip Code)

  

Signed in the Presence of:

 

     

 

Acknowledged and Accepted:

 

Good Earth Energy Conservation, Inc.

  

By:     Name:       Title:    

 



 

